Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 29, 2019

The Court of Appeals hereby passes the following order:

A19A1087. JONES v. THE STATE.

      In the above-styled appeal, Jacob Daniel Jones challenges his three convictions

for sexual battery against a child under the age of 16 in violation of OCGA § 16-6-

22.1. On appeal, Jones argues, inter alia, that his convictions should be reversed

because that statute, as applied to an 18-year old defendant and a 15-year old victim

violates the Fifth, Sixth, Eighth, and Fourteen Amendments to the United States

Constitution, as well as Article I, Section I, Paragraphs I, II, and XVII of the Georgia

Constitution. But we lack jurisdiction to consider the constitutional questions

presented in this appeal.

      Indeed, the Supreme Court of Georgia has exclusive jurisdiction over “all cases

in which the constitutionality of a law, ordinance, or constitutional provision has been

drawn in question.”1Additionally, our Supreme Court has

      interpreted this jurisdictional provision to extend only to constitutional
      issues . . . that do not involve the application of unquestioned and


      1
       Zarate-Martinez v. Echemendia, 299 Ga. 301, 304 (2) (788 SE2d 405) (2016)
(punctuation omitted); accord Fox v. Norfolk S. Corp., 342 Ga. App. 38, 43 (1) (802
SE2d 319) (2017).
      unambiguous constitutional provisions or challenges to laws previously
      held to be constitutional against the same attack.2


Put another way, our Supreme Court has held that


      [t]he Court of Appeals has limited jurisdiction to review constitutional
      questions. It has jurisdiction over cases that involve the application, in
      a general sense, of unquestioned and unambiguous provisions of the
      Constitution to a given state of facts and that do not involve construction
      of some constitutional provision directly in question and doubtful either
      under its own terms or under the decisions of the Supreme Court of
      Georgia or the Supreme Court of the United States.3


      Here, it appears that the Supreme Court of Georgia has not ruled on the precise

constitutional questions presented as applied to the facts of this case. Furthermore,

a review of Jones’s motion for a new trial shows that, while not as detailed as his

enumeration on appeal, Jones did allege that his convictions violated both the United

States and Georgia Constitutions. The trial entered an order, summarily denying all

of the claims raised in Jones’s motion for a new trial without elaborating on its

reasoning. Because the Supreme Court has not addressed the particular constitutional


      2
         State v. Davis, 303 Ga. 684, 687 (1) (814 SE2d 701) (2018) (punctuation
omitted; emphasis supplied); see City of Atlanta v. Columbia Pictures Corp., 218 Ga.
714, 719 (4) (130 SE2d 490) (1963) (explaining that the Supreme Court of Georgia
“will never pass upon constitutional questions unless it clearly appears in the record
that the point was directly and properly made in the [trial] court below and distinctly
passed upon by the trial judge”).
      3
          Davis, 303 Ga. at 687-88 (1).
questions presented in this appeal, we cannot say that those issues are unquestioned

and unambiguous, and under such circumstances, we lack jurisdiction to consider

them. Thus, we hereby transfer this appeal to the Supreme Court of Georgia.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/29/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.